UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 47467 Fremont Boulevard, Fremont, California 94538 (Address of principal executive offices including Zip Code) (510) 897-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of June 3, 2016, the Company had 36,998,268shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED APRIL 30, 2016 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of April 30, 2016andJanuary30, 2016 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended April 30, 2016 and May2, 2015 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three months ended April 30, 2016 andMay2, 2015 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended April 30, 2016 andMay 2, 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 Exhibit index 33 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) April 30 , 201 6 January 30 , 201 6 ASSETS Current assets Cash and cash equivalents $ $ 63,790 Short-term marketable securities 4,805 Restricted cash 900 Accounts receivable, net of allowances of $1,600 as of April 30, 2016 and $2,002 as of January 30, 2016 30,362 Inventory 26,709 Prepaid expenses and other current assets 14,085 Total current assets 140,651 Long-term marketable securities Software, equipment and leasehold improvements, net Intangible assets, net Goodwill Deferred tax assets Long-term investments Other non-current assets Total assets $ $ 216,669 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities 48,173 Income taxes payable Long-term deferred tax liabilities Other long-term liabilities Total liabilities 63,864 Commitments and contingencies (Note 8) Shareholders ’ equity Preferred stock; no par value, authorized 2,000,000 shares, none issued and outstanding - - Common stock and additional paid-in capital; no par value; 100,000,000 shares authorized; 41,644,236 issued and 36,968,487 outstanding as of April 30, 2016 and 41,424,377 issued and 36,748,628 outstanding as of January 30, 2016 Treasury stock, at cost, 4,675,749 shares as of April 30, 2016 and January 30, 2016 ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders ’ equity 152,805 Total liabilities and shareholders ’ equity $ 210,968 $ 216,669 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended April 30 , 201 6 May 2 , 201 5 Net revenue $ $ Cost of revenue 29,774 26,564 Gross profit Operating expenses Research and development Sales and marketing General and administrative Impairment of IP, mask sets and design tools - 33 Total operating expenses (Loss) income from operations ) Interest incomeand other (expense), net (751 ) 671 (Loss) income before income taxes ) Provision for income taxes 1,332 2,463 Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in computing net loss per share: Basic 36,872 35,395 Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended April 30 , 6 May 2 , 5 Net loss $ ) $ ) Other comprehensive income (loss): Currency translation adjustments, net of $0 tax during the three months ended April 30, 2016 and May 2, 2015 ) Unrealized gains (losses) on marketable securities, net of $0 tax during the three months ended April 30, 2016 and May 2, 2015 21 ) Other comprehensive income (loss) ) Comprehensive loss $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended April 30 , 201 6 May 2 , 201 5 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory (Recovery of) provision for sales returns, discounts and doubtful accounts ) Deferred income taxes ) ) Impairment of IP, mask sets and design tools - 33 Tax effect related to share awards ) Excess tax (expense) benefitfrom stock-based compensation ) Impairment of privately-held investment - Other non-cash activities - 32 Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) Other non-current assets 19 4 Accounts payable ) Accrued liabilities, compensation and related benefits ) Income taxes payable ) Other long-term liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Restricted cash 77 - Purchases of marketable securities - ) Sales and maturities of marketable securities 11 66 Purchases of software, equipment and leasehold improvements ) ) Purchases of IP ) ) Net cash used in investing activities ) ) Cash flows from financing activities Excess tax (expense) benefit from stock-based compensation ) Proceeds from exercise of employee stock options and stock purchase rights Net cash (used in ) provided by financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents 88 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $ 383 $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a provider of intelligent media platforms for use in a variety of ever-growing devices from home entertainment and security systems to energy management appliances. We sell our products into two primary target markets which are the Internet of Things Devices (“IoT Devices”) and Connected Smart TV Platforms markets. Our integrated semiconductor solutions serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and wired connectivity solutions which are primarily targeted for the Connected Smart TV Platforms market, and consumer electronics sold in the Internet of Things Devices (“IoT Devices”) market. A majority of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We derive a portion of our revenue from licensing and other activities, including licensing of our software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Basis of presentation:
